                         UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: STACEY THERESA GULICK                         : CHAPTER 13
           Debtor(s)                                 :
                                                     :
         JACK N. ZAHAROPOULOS                        :
         STANDING CHAPTER 13 TRUSTEE                 :
             Movant                                  :
                                                     :
               vs.                                   :
                                                     :
         STACEY THERESA GULICK                       :
             Respondent(s)                           : CASE NO. 5-21-bk-01377


                      TRUSTEE’S OBJECTION TO CHAPTER 13 PLAN

               AND NOW, this 26th day of July, 2021, comes Jack N. Zaharopoulos, Standing
Chapter 13 Trustee, and objects to the confirmation of the above-referenced debtor(s)’ plan for the
following reason(s):

               1. Debtor(s)' plan violates 11 U.S.C. Sec. 1322(a)(1) in that the debtor(s) has not
submitted all or such portion of the disposable income to the Trustee as required. More
specifically,

             Trustee alleges and avers that debtor(s)’ disposable income is greater than that
which is committed to the plan based upon the Means Test calculation and specifically disputes the
following amounts:

                     a. Marital adjustment calculation - Line 13.
                     b. Retirement loan (verification) – Line 41.
                     c. Plan payment calculation sum of Lines 34, 35, 36 45.

               2. The Trustee avers that debtor(s)’ plan is not feasible based upon the following:

                     a. The plan is underfunded relative to claims to be paid – 100% plan.

                3. Trustee avers that debtor(s)’ plan is not feasible and cannot be administered due
to the lack of the following:

                     a. Last paystub dated July, 2021. (Spouse)

               WHEREFORE, Trustee alleges and avers that debtor(s) plan is nonconfirmable and
therefore Trustee prays that this Honorable Court will:




Case 5:21-bk-01377-MJC         Doc 18 Filed 07/29/21 Entered 07/29/21 11:15:10                Desc
                               Main Document     Page 1 of 2
                    a. Deny confirmation of debtor(s) plan.
                    b. Dismiss or convert debtor(s) case.
                    c. Provide such other relief as is equitable and just.

                                                  Respectfully submitted:



                                                  /s/Jack N. Zaharopoulos
                                                  Standing Chapter 13 Trustee
                                                  8125 Adams Drive, Suite A
                                                  Hummelstown, PA 17036
                                                  (717) 566-6097




                                  CERTIFICATE OF SERVICE

               AND NOW, this 29th day of July, 2021, I hereby certify that I have served the
within Objection by electronically notifying parties or by depositing a true and correct copy of the
same in the United States Mail at Harrisburg, Pennsylvania, postage prepaid, first class mail,
addressed to the following:

Patrick Best, Esquire
18 N. 8th Street
Stroudsburg, PA 18360


                                                  /s/Deborah A. Behney
                                                  Office of Jack N. Zaharopoulos
                                                  Standing Chapter 13 Trustee




Case 5:21-bk-01377-MJC         Doc 18 Filed 07/29/21 Entered 07/29/21 11:15:10                Desc
                               Main Document     Page 2 of 2
